DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 01/19/2021 has been entered. No claims have been amended, and no additional claims have been cancelled. Claim 12 is new. Accordingly, claims 1-2, 5-8, and 10-12 are currently pending and are under examination.
Applicant-Initiated Interview on 01/13/2021
During the interview on 01/13/2021 (see Interview Summary mailed 01/21/2021), the examiners discussed with the Attorney that the secondary reference, to Hirata, may potentially be removed from the ground of rejection in view of Hirata teaching a claim limitation which is also taught by the Zhou reference (Zhou was relied upon for the first time in the Non-Final Rejection mailed 09/18/2020). In the previous Non-Final rejection, Hirata and Zhou were both used to teach the same claim limitation, of a two-step thermal treatment process for decomposing a mold and sintering a preform; specifically, Zhou teaches using a first thermal treatment such that the binder is left intact, and then a subsequent sintering (heat) treatment which is performed at above a vaporization temperature of the binder (see first and second full paragraphs on page 5 of Non-Final rejection mailed 09/18/2020). Hirata was relied upon for the same claim limitation: Hirata teaches a heat treatment and a sintering treatment, wherein the first heat treatment is performed at a temperature less than the thermal decomposition temperature of the second thermoplastic binder (meaning that at least some of the thermoplastic binder would still be present after the first heat treatment), and then a subsequent sintering (heat) treatment at a high temperature, 
Thus, solely in view of the teachings of the Hirata reference being redundant with regard to the above claim limitations, the rejection over the secondary reference to Hirata is hereby withdrawn in order to expedite prosecution.
It is noted that as per MPEP 1207.03(a) II. (see "Factual Situations That Do Not Constitute a New Ground of Rejection", No. 3), if the examiner removes one or more references from the statement of rejection under 35 U.S.C. 103, and relies on the same teachings of the remaining references to support the 35 U.S.C. 103 rejection, then the rejection does not constitute a new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-2, 5-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uram et al. (US 20140339745 A1; of record) in view of Zhou et al. (6554882 B1), and Wigand et al. (US 20070029693 A1; of record).
Regarding claim 1:
Uram teaches a method of making an object using mold casting, comprising the steps of applying a slip mixture into a mold fabricated by 3D printing or additive manufacturing, and firing the mold containing the slip mixture [Abstract]. The mold may be prepared by various methods common to the 3-D printing or additive manufacturing process, for example, by use of a 
A conventional slurry of ceramic or other particles (such as metal [0015]) suspended in water, alcohol, wax or other material may be poured or injected into the mold [0017].
The porous mold may be readily decomposed and/or removed during the drying/heating process [0018] which implies that the mixture is transferred into a state having a sufficient strength for maintaining its geometrical shape.
The resulting “green” piece may be fired by conventional means to produce, for example, a dense ceramic object of complex shapes [0018]. The drying/heating process and the mold removal may occur at substantially the same time [0018].
Uram teaches a first step of drying/heating (first thermal treatment) to decompose the mold [0018], then subsequently firing the “green” piece, leaving a densified cast ceramic or metal article (but no mold) [0026],[0095].
Although Uram teaches that during the first stage of heating, the mold still remains to some extent, Uram is silent regarding the support structure/mold remaining stable in shape after the first thermal treatment, completely decomposing the support structure in a second thermal treatment, and forming a support structure “layer-wise in planes arranged above one another, each layer surrounding at least one free space”.

Zhou teaches a rapid tooling method for rapid prototyping technology [Abstract], intended to solve the problem of forming intricately or irregularly shaped parts such as mold cavities for injection molding of thermoplastics (Col. 2, lines 17-25).
Zhou also teaches that the next step is the first sintering stage (meets the claimed “second thermal treatment”), and is from the vaporization temperature of the binder or above to a temperature of about 700°C to about 900°C. In this stage the volatilization of the binder residue will occur. It should be reasonably longer than the first (vaporization) step (Col. 8, lines 30-52). Thus, Zhou renders obvious the use of at least two thermal steps for molds such that the first thermal treatment results in a mold structure which sufficiently retains the shape of the preform, and a subsequent, sintering thermal treatment which completely vaporizes the mold binder (i.e. “the polymer forming the support structure”) to result in a sintered product, which meets the claimed “in a second thermal treatment[…]support structure is completely decomposed and the metal powder and/or ceramic powder is/are sintered” limitation.
One of ordinary skill in the art would therefore find it obvious to substitute the thermal treatment of Uram with the two-step thermal treatment of Zhou, as doing so would 
Zhou is silent regarding forming a support structure “layer-wise in planes arranged above one another, each layer surrounding at least one free space”.
Wigand renders the claim limitation of forming a support structure “layer-wise in planes arranged above one another, each layer surrounding at least one free space” obvious; Wigand teaches depositing of sacrificial mold material (meets claimed “support structure”) and model material (meets “plastically deformable or liquid mixture”, see [0013-0014]) on a layer of the model comprising the steps, for each layer, of depositing a line or lines of the sacrificial mold material delineating a boundary or boundaries of the model material within the layer via a drop-by-drop deposition of the sacrificial mold material, wherein the sacrificial mold material boundary or boundaries will typically enclose each area of the layer to be filled with the model material, and depositing the model material onto all regions of the layer [0020]. The order of steps meets the claimed order of steps, of filling at least one free space formed by forming a layer, and then forming a next layer. This method allows for rapid, low cost, low volume fabrication of complex parts [0004].
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uram with those of Zhou and Wigand, as doing so would allow for making sure that the object in the mold does not lose its shape when the mold is being decomposed from the heat treatment while allowing for rapid, low cost, low volume fabrication of complex parts [Wigand 0004], and forming intricately or irregularly 
Regarding claims 2 and 6:
Uram teaches that when fabricating molds (equivalent to the instantly claimed “support structure”) using 3D printing or additive manufacturing techniques [0015], one possible 3D printing technique to use is selectively polymerizing a layer of liquid photopolymer using a laser beam and optionally a cure step [0008], or using other 3D printing techniques including use of extruded polymers which can be hardened by light or selective laser sintering techniques in which a laser is used to selectively melt powder materials to form the desired 3D object [0009].
Regarding claim 5:
Uram teaches that 3D printing systems permit manufacture of objects having complicated 3-dimensional shapes, including objects with complex internal structures and passages [0004][0015]. A complex shape would inherently have varying cross sections; thus, each layer, or plane, of the object produced via the method of Uram may have a different geometrical shape, which meets the claimed limitation of the support structure being formed from planes with different geometrical shapes.
Regarding claim 10:
Uram teaches that the slip mixture (which comprises the ceramic and/or metal material [0016]) may contain acrylic [0036], which is an organic binder. Uram teaches that the amount of water in the formulation can also vary depending on the desired levels of flow and strength of the slip mixture [0105], implying that the slip mixture is flowable at its processing temperature. Furthermore, the use of polylactic acid (PLA), acrylonitrile butadiene styrene (ABS), polyvinyl 
ABS is a plastic which inherently possesses the property of having a decomposition temperature of over 400°C.
Regarding claims 11:
	Uram teaches that the porous mold may be readily decomposed and/or removed during the drying/heating process [0018] (first thermal treatment). The mold is made from a polymer or polymer mixture [0007-0009].
ABS is a plastic which inherently possesses the property of having a decomposition temperature of over 400°C
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uram et al. (US 20140339745 A1; of record) in view of Zhou et al. (6554882 B1), and Wigand et al. (US 20070029693 A1; of record), as applied to claim 1 above, and as evidenced by Rukowski et al. (NPL; “Acrylonitrile-Butadiene-Styrene Copolymers (ABS): Pyrolysis and Combustion Products and Their Toxicity – A Review of the Literature”, December 1985, National Bureau of Standard, NBSIR 85-3248, pp. 4-5).
Regarding claim 12:
Uram teaches that the slip mixture (which comprises the ceramic and/or metal material [0016]) may contain acrylic [0036], which is an organic binder. Uram teaches that the amount of water in the formulation can also vary depending on the desired levels of flow and strength of the slip mixture [0105], implying that the slip mixture is flowable at its processing temperature. Furthermore, the use of polylactic acid (PLA), acrylonitrile butadiene styrene (ABS), polyvinyl 
ABS is a plastic which inherently possesses the property of having a decomposition temperature of over 466°C (Rukowski; page 5, paragraph 2), which meets the claimed decomposition temperature of over 250°C.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uram et al. (US 20140339745 A1; of record) in view of Zhou et al. (6554882 B1; of record) and Wigand et al. (US 20070029693 A1; of record), as applied to claim 1 above, and further in view of Gunster et al. (US 20140227123 A1; of record).
Regarding claims 7-8:
Uram, Zhou, and Wigand are silent regarding two mixtures having mutually different consistencies being filled into free spaces within a support structure.
Gunster teaches a method for producing a molded body, comprising applying a layer of particles and applying a binder and curing a molded body, which has a storage volume, the storage volume being configured to receive a suspension of metallic or ceramic particles dispersed in a suspension fluid [Abstract]. The suspension (a first mixture) is applied as a layer, the layer is dehumidified, and then binder (a second mixture) is applied to the dehumidified layer; this process is repeated [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uram in view of Zhou and Wigand with those of Gunster, as doing so would allow for particles local to each other to be adhesively bonded to each other [Abstract].






Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    571
    729
    media_image1.png
    Greyscale
The applicant argues the following (see pages 6-7 of arguments): 

    PNG
    media_image2.png
    360
    723
    media_image2.png
    Greyscale

The arguments are respectfully not found persuasive. In the section of Zhou (see col. 8, lines 29-47) Zhou identifies the problem of binder degrading and potentially causing deformation due to softening if the mold held at that particular temperature range for too long. Zhou then states that the solution to this is keeping this heating stage as short as possible, which would allow the mold to remain stable in shape. Afterwards, the process immediately moving on the sintering stage, which would bypass a liquid melted phase and result volatilization of the mold. The act of sintering means that the product is consolidated and would no longer need to rely on a support structure.
The applicant’s citation of col. 7, lines 10-14 only identifies one embodiment of Zhou; Zhou appreciates tailoring the choice of binder material based on the type of material placed within the mold; for example, Zhou teaches using binders with higher decomposition temperatures (such as from 350-600°C) when metals are used (col. 8, lines 29-31). Regarding ceramic materials, Zhou states “When the particles comprise at least about 50% of ceramic particles, and more preferably at least about 70% of ceramic particles, the preferred temperature program for binder vaporization and sintering is changed. As shown in FIG. 4, for example, a first ceramic binder vaporization stage comprises raising the furnace temperature from room temperature to between about 300°C to about 500°C” (col. 9, lines 11-17). Thus, one of ordinary skill in the art would find it obvious to tailor the specificities of the binder’s melting/decomposition temperatures and heating conditions based on the product being molded (also see Abstract). Zhou’s disclosure of a lower melting point material in a different material does not teach away or discredit the other embodiments. “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2123 II.).
The applicant’s arguments that Uram, Wigand, Hirata, or Gunster, taken separately or in combination, do not provide any teaching or suggestion for the claimed limitation of the support structure as discussed above (see pages 7-9 of arguments) are respectfully not found persuasive, as they teach the limitations as discussed in the §103 rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731